      Case 1:00-cr-00977-JGK Document 185 Filed 12/11/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA,
                                                 00-cr-977 (JGK)
           - against -                           11-cv-9089 (JGK)

KEVIN ALLER,                                     ORDER

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The Court has received the attached letter from the

defendant again seeking compassionate release.         The Court

recently denied an earlier application for compassionate release

without prejudice.    The Court noted that it had reduced the

defendant’s sentence under the First Step Act to a point that

was consistent with the section 3553(a) factors and that no

further reduction was warranted.        The defendant does not explain

how those factors have changed in the brief period after the

Court reduced the defendant’s sentence.        Moreover, before

considering a renewed application, the defendant is required to

exhaust his administrative remedies by making an application to

the Bureau of Prisons for such relief and waiting at least 30

days to see if his application is granted.

     The defendant does raise questions about whether his

alleged physical complaints are being cared for by the Bureau of

Prison.   Therefore, the Government is requested to report to the




                                    1
         Case 1:00-cr-00977-JGK Document 185 Filed 12/11/20 Page 2 of 3



Court on the defendant’s physical condition and what is being

done about the defendant’s complaints.

     The Court notes that the Federal Defenders were appointed

to represent the defendant in connection with an application

under the First Step Act but not with respect to the application

for compassionate release.        But the Federal Defenders are being

copied on this order.

     The defendant’s renewed application for compassionate

release is denied without prejudice to renewal.

SO ORDERED.

Dated:       New York, New York
             September 11, 2020            _____/s/ John G. Koeltl_____
                                                  John G. Koeltl
                                           United States District Judge




                                       2
                                Case 1:00-cr-00977-JGK Document 185 Filed 12/11/20 Page 3 of 3



                                                                             C   \
                                ! /]_
                                                                                                  ,,'    ·-.,,,



                                                                 V


                                                                                                                                                                                  )   i
                        \)
                                                                                                                                                                          L
            I c,
                                                                                                                                                   \/
                   rt                    ()V \                                                                                                     '

                                                                                     '\   \                                                                                           1
                            \
                        \\
                        '
        \J
                                                               o,;I 1-                                                            /-,J


                                 :\/

                                          \ \/'                                                                                                         ,,
                                                                                                                                                              ,:;:
                                            '                                                                                                           \-           \/
                                                                                                                                                                      I
                                             \J
                                                                                                                                                             /) !
                                           I C




/; /\/       \


                                                                                 V




 \,-...,;

                                                  V1t/'    '
                                                          ,J



                                                                         C       \
                                                                                                                                         \'.'.;.




                                                                                                           ("         '
                                                                                                        G \       I   .~
                                                                                                                                                                              \

                                                                                                                           \{




                                                                                          \.j
                                                                                              I




                                                                                                              c\j          u,., \j1
